DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2021 and 10/14/2021 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 is written as a dependent of claim 3, however, Examiner believes this to be a typographical error, and that the claim should properly depend from claim 13.  For purposes of examination, Examiner has interpreted the claim as being dependent from claim 13.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable with respect to claims 1-14 of US Patent 10,972,944.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 10,972,944 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of US Patent 10,972,944:
Pending Application 17/191,902
US Patent 10,972,944
A method for use in a user equipment of performing cell reselection to a cell providing multimedia broadcast multicast service (MBMS), the method comprising 
A method for use in a user equipment of performing cell reselection to a cell providing multimedia broadcast multicast service (MBMS), the method comprising
receiving a system information message comprising an indication of whether one or more carrier frequencies support MBMS carrier type or further enhanced MBMS (FeMBMS) carrier type
receiving a system information message comprising an indication of whether one or more carrier frequencies support MBMS carrier type or further enhanced MBMS (FeMBMS) carrier type
selecting, based on a capability of the user equipment and the carrier type of the one or more carrier frequencies, a carrier frequency for cell reselection
selecting, based on a capability of the user equipment and the carrier type of the one or more carrier frequencies, a carrier frequency for cell reselection

wherein when the user equipment is capable of FeMBMS, selecting a carrier frequency that supports FeMBMS and when the user equipment is not capable of FeMBMS, selecting a carrier frequency that supports MBMS
camping on the selected carrier frequency
camping on the selected carrier frequency


Take an example of comparing claim 9 of pending application and claim 8 of US Patent 10,972,944:
Pending Application 17/191,902
US Patent 10,972,944
A user equipment capable of performing cell reselection to a cell providing multimedia broadcast multicast service (MBMS), the user equipment comprising processing circuitry operable to
A user equipment capable of performing cell reselection to a cell providing multimedia broadcast multicast service (MBMS), the user equipment comprising processing circuitry operable to
receive a system information message comprising an indication of whether one or more carrier frequencies support MBMS carrier type or further enhanced MBMS (FeMBMS) carrier type
receive a system information message comprising an indication of whether one or more carrier frequencies support MBMS carrier type or further enhanced MBMS (FeMBMS) carrier type
select, based on a capability of the user equipment and the carrier type of the one or more carrier frequencies, a carrier frequency for cell reselection
select, based on a capability of the user equipment and the carrier type of the one or more carrier frequencies, a carrier frequency for cell reselection

wherein when the user equipment is capable of FeMBMS, selecting a carrier frequency that supports FeMBMS and when the user equipment is not capable of FeMBMS, selecting a carrier frequency that supports MBMS
camp on the selected carrier frequency
camp on the selected carrier frequency


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0339606; cited portions are fully supported by US Provisional Appl. 62/337,877 filed May 18, 2016, 62/354,102 filed Jun 23, 2016, and 62/401,940 filed Sep 30, 2016; “Kim”; cited in Applicant’s IDS submitted 03/04/2021] in view of Amerga et al. (US 2014/0241180; “Amerga”; cited in Applicant’s IDS submitted 03/04/2021).
Regarding claim 1, Kim teaches a method for use in a user equipment of performing cell reselection to a cell providing multimedia broadcast multicast service (MBMS), the method comprising: 
receiving a system information message [Kim ¶ 0127 (Fig. 9): System information block type 15 (SIB15) is transmitted from PCell to UE in step S90] comprising an indication of whether one or more carrier frequencies support MBMS carrier type or further enhanced MBMS (FeMBMS) carrier type [Kim ¶ 0235: in a SIB15, an MBMS service area identity (SAI) may be mapped to frequency information on a plurality of MBMS services, wherein the frequency information on the MBMS services may include an MBMS frequency type indicator and a carrier frequency; ¶¶ 0237-0239: when the received MBMS frequency type indicator indicates the first type (i.e. MBMS carrier type), the UE may determine whether the UE supports an MBMS frequency corresponding to the first type and when the received MBMS frequency type indicator indicates the second type (i.e. FeMBMS carrier type), the UE may determine whether the UE supports an MBMS frequency corresponding to the second type (see also ¶¶ 0248-0249: MBMS types may include FeMBMS carriers and non-FeMBMS carriers)]; and
selecting, based on a capability of the user equipment and the carrier type of the one or more carrier frequencies, a carrier frequency for celI reselection [Kim ¶ 0244: transmitting and using an MBMS frequency type is also applied in setting a priority for MBMS frequency reselection, e.g., see ¶ 0242: when the UE determines that the UE supports the MBMS frequency corresponding to the received MBMS frequency type indicator (i.e. based on UE capability and carrier type), the UE may consider the frequency as the MBMS interest frequency].
However, Kim does not explicitly disclose camping on the selected carrier frequency. 
However, in a similar field of endeavor, Amerga teaches camping on the selected carrier frequency [¶ 0056 (Fig. 6): in step 610, wireless communication device 104 can immediately perform 610 an inter-frequency cell reselection to the neighbor cell 106 (i.e. camping) when a new evolved Multicast Broadcast Multimedia Service (eMBMS) service is known to be provided on another frequency and cell reselection conditions are met].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining whether indicated MBMS carrier frequencies are supported for cell reselection as taught by Kim with the method of performing cell reselection to a eMBMS service on another cell as taught by Amerga.  The motivation to do so would be to reduce delay of inter-frequency cell reselection [Amerga ¶ 0029].
Regarding claim 2, Kim in view of Amerga teaches the method of Claim 1, wherein the system information message further comprises, for each of the one or more carrier frequencies, an indication of a percentage of available multicast broadcast single frequency network (MBSFN) subframes in each radio frame [Kim ¶ 0231: UE may receive an MBMS frequency type indicator; ¶¶ 0232-0234: first type indicates use of six of ten total subframes for MBSFN transmission (i.e. 60 percent), third type indicates use of eight of ten total subframes for MBSFN transmission (i.e. 80 percent) (here the indication of type implicitly indicates a percentage of available MBSFN subframes of a radio frame)].
Regarding claim 4, Kim in view of Amerga teaches the method of Claim 2, wherein the percentage of available MBSFN subframes is 80 percent [Kim ¶ 0231: UE may receive an MBMS frequency type indicator; ¶ 0234: third type indicates use of eight of ten total subframes for MBSFN transmission (i.e. 80 percent)].
Regarding claim 8, Kim in view of Amerga teaches the method of claim 1, wherein the system information message is SIB15 [Kim ¶ 0127 (Fig. 9): System information block type 15 (SIB15) is transmitted from PCell to UE in step S90].
Regarding claim 9, Kim teaches a user equipment capable of performing cell reselection to a cell providing multimedia broadcast multicast service (MBMS), the user equipment comprising processing circuitry [Kim ¶ 0258 (Fig. 15): UE 1510 including processor 1511] operable to: 
receive a system information message [Kim ¶ 0127 (Fig. 9): System information block type 15 (SIB15) is transmitted from PCell to UE in step S90] comprising an indication of whether one or more carrier frequencies support MBMS carrier type or further enhanced MBMS (FeMBMS) carrier type [Kim ¶ 0235: in a SIB15, an MBMS service area identity (SAI) may be mapped to frequency information on a plurality of MBMS services, wherein the frequency information on the MBMS services may include an MBMS frequency type indicator and a carrier frequency; ¶¶ 0237-0239: when the received MBMS frequency type indicator indicates the first type (i.e. MBMS carrier type), the UE may determine whether the UE supports an MBMS frequency corresponding to the first type and when the received MBMS frequency type indicator indicates the second type (i.e. FeMBMS carrier type), the UE may determine whether the UE supports an MBMS frequency corresponding to the second type (see also ¶¶ 0248-0249: MBMS types may include FeMBMS carriers and non-FeMBMS carriers)]; and
select, based on a capability of the user equipment and the carrier type of the one or more carrier frequencies, a carrier frequency for cell reselection [Kim ¶ 0244: transmitting and using an MBMS frequency type is also applied in setting a priority for MBMS frequency reselection, e.g., see ¶ 0242: when the UE determines that the UE supports the MBMS frequency corresponding to the received MBMS frequency type indicator (i.e. based on UE capability and carrier type), the UE may consider the frequency as the MBMS interest frequency].
However, Kim does not explicitly disclose camping on the selected carrier frequency. 
However, in a similar field of endeavor, Amerga teaches camping on the selected carrier frequency [¶ 0056 (Fig. 6): in step 610, wireless communication device 104 can immediately perform 610 an inter-frequency cell reselection to the neighbor cell 106 (i.e. camping) when a new evolved Multicast Broadcast Multimedia Service (eMBMS) service is known to be provided on another frequency and cell reselection conditions are met].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining whether indicated MBMS carrier frequencies are supported for cell reselection as taught by Kim with the method of performing cell reselection to a eMBMS service on another cell as taught by Amerga.  The motivation to do so would be to reduce delay of inter-frequency cell reselection [Amerga ¶ 0029].
Regarding claim 10, Kim in view of Amerga teaches the user equipment of Claim 9, wherein the system information message further comprises, for each of the one or more carrier frequencies, an indication of a percentage of available multicast broadcast single frequency network (MBSFN) subframes in each radio frame [Kim ¶ 0231: UE may receive an MBMS frequency type indicator; ¶¶ 0232-0234: first type indicates use of six of ten total subframes for MBSFN transmission (i.e. 60 percent), third type indicates use of eight of ten total subframes for MBSFN transmission (i.e. 80 percent) (here the indication of type implicitly indicates a percentage of available MBSFN subframes of a radio frame)].
Regarding claim 12, Kim in view of Amerga teaches the user equipment of Claim 10, wherein the percentage of available MBSFN subframes is 80 percent [Kim ¶ 0231: UE may receive an MBMS frequency type indicator; ¶ 0234: third type indicates use of eight of ten total subframes for MBSFN transmission (i.e. 80 percent)].
Regarding claim 16, Kim in view of Amerga teaches the user equipment of claim 9, wherein the system information message is SIB15 [Kim ¶ 0127 (Fig. 9): System information block type 15 (SIB15) is transmitted from PCell to UE in step S90].

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Amerga in view of “LS regarding agreements for FeMBMS,” 3GPP TSG RAN WG1 Meeting #86, R1-168200, Gothenburg, Sweden, 22nd-26th August 2016 (“R1-168200”; cited in Applicant’s IDS submitted 03/04/2021).
Regarding claim 3, Kim in view of Amerga teaches the method of Claim 2, however, does not explicitly disclose wherein the percentage of available MBSFN subframes is 100 percent.
However, in a similar field of endeavor, R1-168200 teaches wherein the percentage of available MBSFN subframes is 100 percent [R1-168200 p. 1, bullet pt. 5: FeMBMS may utilize a 100 percent MBSFN subframe allocation].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining whether indicated MBMS carrier frequencies are supported for cell reselection as taught by Kim with the method utilizing an MBMS carrier configuration of 100 percent MBSFN subframe allocation.  The motivation to do so would be to improve resource utilization of an MBMS service, as it would be understood those of ordinary skill in the art that a greater percentage of dedicated MBSFN subframes would improve utilization.
Regarding claim 11, Kim in view of Amerga teaches the user equipment of Claim 10, however, does not explicitly disclose wherein the percentage of available MBSFN subframes is 100 percent.
However, in a similar field of endeavor, R1-168200 teaches wherein the percentage of available MBSFN subframes is 100 percent [R1-168200 p. 1, bullet pt. 5: FeMBMS may utilize a 100 percent MBSFN subframe allocation].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining whether indicated MBMS carrier frequencies are supported for cell reselection as taught by Kim with the method utilizing an MBMS carrier configuration of 100 percent MBSFN subframe allocation.  The motivation to do so would be to improve resource utilization of an MBMS service, as it would be understood those of ordinary skill in the art that a greater percentage of dedicated MBSFN subframes would improve utilization.

Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Amerga in view of Nokia et al., “eMBMS cell support of PSS/SSS/PBCH,” 3GPP TSG RAN WG1 Meeting #86, Gothenburg, Sweden,22nd-26th August 2016 (“R1-167789”; cited in Applicant’s IDS submitted on 03/04/2021).
Regarding claim 5, Kim in view of Amerga teaches the method of claim 1, however, does not explicitly disclose wherein the system information message further comprises, for each of the one or more carrier frequencies, an indication of a periodicity of at least one of a primary synchronization signal (PSS), secondary synchronization signal (SSS), cell-specific reference signal (CRS), and a physical broadcast channel (PBCH).
However, R1-167789 teaches wherein the system information message further comprises, for each of the one or more carrier frequencies, an indication of a periodicity of at least one of a primary synchronization signal (PSS), secondary synchronization signal (SSS), cell-specific reference signal (CRS), and a physical broadcast channel (PBCH) [R1-167789 p. 2: for dedicated eMBMS carriers, broadcasting discovery configuration e.g., period and offset, may be sent from PCell to UE (see option 4, implied configuration sent according to a convention other than RRC signaling) wherein discovery signals may include, e.g., PSS, SSS CRS, PBCH, and SI.  The first SIB could provide a configuration of other SFs used for SIB broadcast (i.e. configuration information may be in a first SIB)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining whether indicated MBMS carrier frequencies are supported for cell reselection as taught by Kim with the method of sending broadcast discovery configuration information of the periodicity of discovery signals for dedicated eMBMS carriers as taught by R1-167789.  The motivation to do so would be to free up subframes for MBSFN traffic [R1-167789 p. 1, observation 1].
Regarding claim 6, Kim in view of Amerga in view of R1-167789 teaches the method of Claim 5, however, Kim does not explicitly disclose further comprising configuring the user equipment to receive at least one of the PSS, SSS, CRS, and PBCH based on the indication of the periodicity of the at least one PSS, SSS, CRS, and PBCH.
However, R1-167789 teaches further comprising configuring the user equipment to receive at least one of the PSS, SSS, CRS, and PBCH based on the indication of the periodicity of the at least one PSS, SSS, CRS, and PBCH [R1-167789 p. 2: for dedicated eMBMS carriers, broadcasting discovery configuration e.g., period and offset, may be sent from PCell to UE (see option 4, implied configuration sent according to a convention other than RRC signaling) wherein discovery signals may include, e.g., PSS, SSS CRS, PBCH, and SI, for the purposes of UE to acquire said signals (i.e. it is implied that the UE is configured with broadcast discovery configuration to acquire broadcast discovery signals according to the configured periodicity].
The motivation to combine these references is illustrated in the rejection of claim 5 above.
Regarding claim 13, Kim in view of Amerga teaches the user equipment of claim 9, however, does not explicitly disclose wherein the system information message further comprises, for each of the one or more carrier frequencies, an indication of a periodicity of at least one of a primary synchronization signal (PSS), secondary synchronization signal (SSS), cell-specific reference signal (CRS), and a physical broadcast channel (PBCH).
However, R1-167789 teaches wherein the system information message further comprises, for each of the one or more carrier frequencies, an indication of a periodicity of at least one of a primary synchronization signal (PSS), secondary synchronization signal (SSS), cell-specific reference signal (CRS), and a physical broadcast channel (PBCH) [R1-167789 p. 2: for dedicated eMBMS carriers, broadcasting discovery configuration e.g., period and offset, may be sent from PCell to UE (see option 4, implied configuration sent according to a convention other than RRC signaling) wherein discovery signals may include, e.g., PSS, SSS CRS, PBCH, and SI.  The first SIB could provide a configuration of other SFs used for SIB broadcast (i.e. configuration information may be in a first SIB)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining whether indicated MBMS carrier frequencies are supported for cell reselection as taught by Kim with the method of sending broadcast discovery configuration information of the periodicity of discovery signals for dedicated eMBMS carriers as taught by R1-167789.  The motivation to do so would be to free up subframes for MBSFN traffic [R1-167789 p. 1, observation 1].
Regarding claim 14, Kim in view of Amerga teaches the user equipment of Claim [13]3, however, Kim does not explicitly disclose the processing circuitry further operable to configure the user equipment to receive at least one of the PSS, SSS, CRS, and PBCH based on the indication of the periodicity of the at least one PSS, SSS, CRS, and PBCH.
However, R1-167789 teaches the processing circuitry further operable to configure the user equipment to receive at least one of the PSS, SSS, CRS, and PBCH based on the indication of the periodicity of the at least one PSS, SSS, CRS, and PBCH [R1-167789 p. 2: for dedicated eMBMS carriers, broadcasting discovery configuration e.g., period and offset, may be sent from PCell to UE (see option 4, implied configuration sent according to a convention other than RRC signaling) wherein discovery signals may include, e.g., PSS, SSS CRS, PBCH, and SI, for the purposes of UE to acquire said signals (i.e. it is implied that the UE is configured with broadcast discovery configuration to acquire broadcast discovery signals according to the configured periodicity].
The motivation to combine these references is illustrated in the rejection of claim 13 above.

Claims 17-18, 20, 23-24, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 17, Kim teaches a method for use in a network node of signaling multimedia broadcast multicast service (MBMS) features of a cell, the method comprising: 
transmitting, to one or more user equipment (UEs), a system information message [Kim ¶ 0127 (Fig. 9): System information block type 15 (SIB15) is transmitted from PCell to UE in step S90] comprising an indication of whether one or more carrier frequencies support MBMS carrier type or further enhanced MBMS (FeMBMS) carrier type [Kim ¶ 0235: in a SIB15, an MBMS service area identity (SAI) may be mapped to frequency information on a plurality of MBMS services, wherein the frequency information on the MBMS services may include an MBMS frequency type indicator and a carrier frequency; ¶¶ 0237-0239: when the received MBMS frequency type indicator indicates the first type (i.e. MBMS carrier type), the UE may determine whether the UE supports an MBMS frequency corresponding to the first type and when the received MBMS frequency type indicator indicates the second type (i.e. FeMBMS carrier type), the UE may determine whether the UE supports an MBMS frequency corresponding to the second type (see also ¶¶ 0248-0249: MBMS types may include FeMBMS carriers and non-FeMBMS carriers)].
However, Kim does not explicitly disclose obtaining MBMS carrier type information for carrier frequencies.  
However, it would have been obvious to a person having ordinary skill in the art that the step of obtaining information is a necessary step to be performed prior to the transmission of said information, therefore, Kim implicitly teaches obtaining MBMS carrier type information for carrier frequencies.
Regarding claim 18, Kim teaches the method of Claim 17, wherein the system information message further comprises, for each of the one or more carrier frequencies, an indication of a percentage of available multicast broadcast single frequency network (MBSFN) subframes in each radio frame [Kim ¶ 0231: UE may receive an MBMS frequency type indicator; ¶¶ 0232-0234: first type indicates use of six of ten total subframes for MBSFN transmission (i.e. 60 percent), third type indicates use of eight of ten total subframes for MBSFN transmission (i.e. 80 percent) (here the indication of type implicitly indicates a percentage of available MBSFN subframes of a radio frame)].
Regarding claim 20, Kim teaches the method of Claim 18, wherein the percentage of available MBSFN subframes is 80 percent [Kim ¶ 0231: UE may receive an MBMS frequency type indicator; ¶ 0234: third type indicates use of eight of ten total subframes for MBSFN transmission (i.e. 80 percent)].
Regarding claim 23, Kim teaches a network node capable of signaling multimedia broadcast multicast service (MBMS) features of a cell, the network node comprising processing circuitry [Kim ¶ 0257 (Fig. 15): BS 1500 includes processor 1501] operable to: 
transmit, to one or more user equipment (UEs), a system information message [Kim ¶ 0127 (Fig. 9): System information block type 15 (SIB15) is transmitted from PCell to UE in step S90] comprising an indication of whether one or more carrier frequencies support MBMS carrier type or further enhanced MBMS (FeMBMS) carrier type [Kim ¶ 0235: in a SIB15, an MBMS service area identity (SAI) may be mapped to frequency information on a plurality of MBMS services, wherein the frequency information on the MBMS services may include an MBMS frequency type indicator and a carrier frequency; ¶¶ 0237-0239: when the received MBMS frequency type indicator indicates the first type (i.e. MBMS carrier type), the UE may determine whether the UE supports an MBMS frequency corresponding to the first type and when the received MBMS frequency type indicator indicates the second type (i.e. FeMBMS carrier type), the UE may determine whether the UE supports an MBMS frequency corresponding to the second type (see also ¶¶ 0248-0249: MBMS types may include FeMBMS carriers and non-FeMBMS carriers)].
However, Kim does not explicitly disclose obtaining MBMS carrier type information for carrier frequencies.  
However, it would have been obvious to a person having ordinary skill in the art that the step of obtaining information is a necessary step to be performed prior to the transmission of said information, therefore, Kim implicitly teaches obtaining MBMS carrier type information for carrier frequencies.
Regarding claim 24, Kim teaches the network node of Claim 23, wherein the system information message further comprises, for each of the one or more carrier frequencies, an indication of a percentage of available multicast broadcast single frequency network (MBSFN) subframes in each radio frame [Kim ¶ 0231: UE may receive an MBMS frequency type indicator; ¶¶ 0232-0234: first type indicates use of six of ten total subframes for MBSFN transmission (i.e. 60 percent), third type indicates use of eight of ten total subframes for MBSFN transmission (i.e. 80 percent) (here the indication of type implicitly indicates a percentage of available MBSFN subframes of a radio frame)].
Regarding claim 26, Kim teaches the network node of Claim 24, wherein the percentage of available MBSFN subframes is 80 percent [Kim ¶ 0231: UE may receive an MBMS frequency type indicator; ¶ 0234: third type indicates use of eight of ten total subframes for MBSFN transmission (i.e. 80 percent)].
Regarding claim 28, Kim teaches the network node of claim 23, wherein the system information message is SIB15 [Kim ¶ 0127 (Fig. 9): System information block type 15 (SIB15) is transmitted from PCell to UE in step S90].

Claims 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of R1-168200.
Regarding claim 19, Kim teaches the method of Claim 18, however, does not explicitly disclose wherein the percentage of available MBSFN subframes is 100 percent.
However, in a similar field of endeavor, R1-168200 teaches wherein the percentage of available MBSFN subframes is 100 percent [R1-168200 p. 1, bullet pt. 5: FeMBMS may utilize a 100 percent MBSFN subframe allocation].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining whether indicated MBMS carrier frequencies are supported for cell reselection as taught by Kim with the method utilizing an MBMS carrier configuration of 100 percent MBSFN subframe allocation.  The motivation to do so would be to improve resource utilization of an MBMS service, as it would be understood those of ordinary skill in the art that a greater percentage of dedicated MBSFN subframes would improve utilization.
Regarding claim 25, Kim teaches the network node of Claim 24, however, does not explicitly disclose wherein the percentage of available MBSFN subframes is 100 percent.
However, in a similar field of endeavor, R1-168200 teaches wherein the percentage of available MBSFN subframes is 100 percent [R1-168200 p. 1, bullet pt. 5: FeMBMS may utilize a 100 percent MBSFN subframe allocation].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining whether indicated MBMS carrier frequencies are supported for cell reselection as taught by Kim with the method utilizing an MBMS carrier configuration of 100 percent MBSFN subframe allocation.  The motivation to do so would be to improve resource utilization of an MBMS service, as it would be understood those of ordinary skill in the art that a greater percentage of dedicated MBSFN subframes would improve utilization.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of R1-167789.
Regarding claim 27, Kim teaches the network node of claim 23, however, does not explicitly disclose wherein the system information message further comprises, for each of the one or more carrier frequencies, an indication of a periodicity of at least one of a primary synchronization signal (PSS), secondary synchronization signal (SSS), cell-specific reference signal (CRS), and a physical broadcast channel (PBCH).
However, R1-167789 teaches wherein the system information message further comprises, for each of the one or more carrier frequencies, an indication of a periodicity of at least one of a primary synchronization signal (PSS), secondary synchronization signal (SSS), cell-specific reference signal (CRS), and a physical broadcast channel (PBCH) [R1-167789 p. 2: for dedicated eMBMS carriers, broadcasting discovery configuration e.g., period and offset, may be sent from PCell to UE (see option 4, implied configuration sent according to a convention other than RRC signaling) wherein discovery signals may include, e.g., PSS, SSS CRS, PBCH, and SI.  The first SIB could provide a configuration of other SFs used for SIB broadcast (i.e. configuration information may be in a first SIB)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining whether indicated MBMS carrier frequencies are supported for cell reselection as taught by Kim with the method of sending broadcast discovery configuration information of the periodicity of discovery signals for dedicated eMBMS carriers as taught by R1-167789.  The motivation to do so would be to free up subframes for MBSFN traffic [R1-167789 p. 1, observation 1].

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474